If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


 DAVID A. MAPLES,                                                    FOR PUBLICATION
                                                                     July 21, 2022
               Plaintiff-Appellant,                                  9:15 a.m.

 v                                                                   No. 343394
                                                                     Court of Claims
 STATE OF MICHIGAN,                                                  LC No. 17-000135-MZ

               Defendant-Appellee.


                                         ON REMAND

Before: SWARTZLE, P.J., and CAVANAGH and CAMERON, JJ.

CAMERON, J.

       This matter returns to this Court on remand from our Supreme Court. We once again affirm
the Court of Claims’ decision to grant summary disposition in favor of defendant, the State of
Michigan, under MCR 2.116(C)(10) (no genuine issue of material fact).

                                       I. BACKGROUND

       David A. Maples filed a claim for compensation under the Wrongful Imprisonment
Compensation Act (WICA), MCL 691.1751 et seq., after his plea-based conviction and sentence
were vacated. The relevant facts were outlined in detail in this Court’s previous opinion:

               In August 1993, Maples, Lawrence Roberts, and James Murphy were
       arrested and charged with delivery of cocaine and conspiracy to deliver cocaine.
       The charges arose from a drug transaction that occurred when Maples and Roberts
       met Murphy at a bar. While at the bar, apparently unbeknownst to Maples and
       Roberts, Murphy sold cocaine to an undercover police officer. When Maples and
       Roberts left the bar together, they were pulled over and arrested. The charges
       against Roberts were eventually dismissed.

              Shortly after his arrest, Murphy wrote a letter to the trial court, explaining
       that Maples and Roberts had nothing to do with the cocaine sale. Murphy reiterated
       Maples’s innocence during a February 1994 hearing on Murphy’s entrapment


                                               -1-
motion; Maples joined the motion. During the hearing, Murphy testified that
Maples was neither involved in nor aware of the cocaine sale.

        Maples was not scheduled for trial until September 1995. After being
unsuccessful in his attempt to have his case dismissed for entrapment and later to
have the case dismissed for a speedy-trial violation, Maples expressed his intent to
call Murphy as a defense witness in Maples’s trial. However, on the eve of trial,
Maples learned that Murphy had accepted a plea offer from the prosecution that
awarded him a reduced sentence in exchange for agreeing not to testify on Maples’s
behalf. Further, Maples’s only other witness, Roberts, could not be located for trial.
Maples then pleaded guilty to delivery of cocaine because he did not have any
exculpatory witnesses available and his attorney assured him that he could still
appeal the speedy-trial issue. After Maples was sentenced to 10 to 20 years’
imprisonment, Murphy executed affidavits in 1997 and 2007 in which he attested
that Maples was never involved in the crimes alleged. Murphy’s affidavits were
consistent with his testimony from the February 1994 entrapment hearing.

       Thereafter, Maples appealed the denial of his motion to dismiss for a
speedy-trial violation. A panel of this Court concluded that Maples had waived
review of that claim and others when he pleaded guilty. The Michigan Supreme
Court denied leave to appeal. People v Maples, 459 Mich 867 (1998).

        Maples then filed a petition for a writ of habeas corpus in the United States
District Court for the Eastern District of Michigan, raising issues of ineffective
assistance of counsel and the denial of his right to a speedy trial. The district court
denied his petition, but it did not explicitly rule on Maples’s ineffective-assistance-
of-counsel claim. Maples v Stegall (Maples I), 340 F3d 433, 436 (CA 6, 2003)
(discussing the federal district court’s holding). On appeal, the United States Court
of Appeals for the Sixth Circuit held that trial counsel’s performance was
constitutionally deficient because counsel’s advice to Maples—that he could
pursue a speedy-trial claim at the appellate level despite the unconditional guilty
plea—was “patently erroneous.” Id. at 439. However, the Sixth Circuit remanded
the case back to the federal district court to analyze Maples’s likelihood of success
on his speedy-trial violation claim in order to determine if there was the requisite
prejudice to substantiate an ineffective-assistance-of-counsel claim. Id. at 440-441.

        On remand, the federal district court concluded that Maples’s speedy-trial
claim had no merit and, thus, that he could not succeed on his ineffective-
assistance-of-counsel claim. See Maples v Stegall (Maples II), 427 F3d 1020, 1023
(CA 6, 2005) (discussing the federal district court’s holding). However, the Sixth
Circuit concluded, inter alia, that although evidence that Roberts would have
provided beneficial testimony was weak, evidence to the contrary was weaker, and
that had Roberts been available for trial, he would have testified on Maples’s behalf.
Id. at 1032-1033. Thus, because Roberts could no longer be located by the time of
trial, Maples was prejudiced by the delay. Id. at 1033. The Sixth Circuit also
determined that Murphy’s unavailability to testify because of his plea agreement
prejudiced Maples. Id. at 1034. The Sixth Circuit noted that Murphy had given


                                         -2-
       testimony that favored Maples at the entrapment hearing in February 1994. Id.
       Because both Roberts and Murphy would have testified favorably for Maples, but
       both were unavailable by the time of trial, the Maples II court concluded that
       Maples had suffered actual prejudice from the delay. Id. Given that conclusion,
       the Sixth Circuit held that Maples’s speedy-trial violation claim had merit, which
       meant that he had suffered a violation of his right to the effective assistance of
       counsel. Id. Accordingly, the Maples II court reversed the federal district court’s
       decision and remanded the case with directions to issue a writ of habeas corpus. Id.

              After the federal district court issued the writ of habeas corpus, the state
       criminal court dismissed Maples’s criminal charges and vacated his conviction in
       2006. Approximately 11 years later, Maples filed his WICA complaint in the Court
       of Claims.

               Maples maintained that he met the WICA requirements for compensation.
       Specifically, he claimed that new evidence, in the form of Murphy’s testimony,
       affidavits, and letter, as well as Roberts’s proposed testimony, demonstrated
       Maples’s innocence and had resulted in the reversal of his conviction and dismissal
       of the charges against him. The Court of Claims noted that the WICA defined “new
       evidence” to include evidence that was not presented at “the proceedings leading
       to plaintiff’s conviction,” MCL 691.1752(b), that Maples had joined in Murphy’s
       entrapment motion, and that Murphy had testified at the entrapment hearing that
       Maples had no knowledge of the cocaine sale and did not participate in it.
       Concluding that the entrapment hearing was a pretrial hearing that led to Maples’s
       conviction and that Murphy’s testimony at the entrapment hearing was the same
       evidence that Maples was now attempting to use to support his WICA claim, the
       Court of Claims determined that by definition, it was not “new evidence” under the
       WICA. Further, the court concluded that counsel’s constitutionally deficient
       performance and Maples’s speedy-trial claim resulted in his release, not the
       evidence of Maples’s innocence. [Maples v Michigan, 328 Mich App 209, 213-
       217; 936 NW2d 857 (2019) (Maples III), rev’d 507 Mich 461 (2021) (Docket No.
       160740) (citations omitted).]

        Maples appealed the Court of Claims’ decision to grant summary disposition in favor of
the State of Michigan. This Court affirmed, concluding that “[t]he exculpatory material made part
of the entrapment hearing cannot now be considered ‘new evidence.’ ” Maples III, 328 Mich App
at 220. This Court reasoned that “Maples’s entrapment defense certainly was part of the criminal
case that brought about his ultimate conviction, and therefore, the pretrial entrapment hearing was
a ‘proceeding leading to plaintiff’s conviction.’ ” Id. at 221. Because Maples sought “to admit
the same testimony that was presented during a proceeding leading to his conviction,” this Court
concluded that Murphy’s testimony, affidavits and letter were not “new evidence” under the
WICA. Id. Additionally, because Maples had failed to provide evidence regarding the substance
of Roberts’s “supposed testimony,” this Court concluded “that Roberts’s supposed testimony was
not ‘new evidence.’ ” Id. at 222.

       After granting leave to appeal, a majority of our Supreme Court held that Maples had
presented “new evidence under the WICA because [Murphy’s evidence] was not presented to a


                                               -3-
trier of fact during a proceeding that determined guilt—a trial or a plea hearing.” Maples v
Michigan, 507 Mich 461, 465; 968 NW2d 446 (2021) (Maples IV). On that basis, the Supreme
Court reversed this Court’s opinion in Maples III and remanded “for further proceedings.” Id. at
465, 478.

        For purposes of this remand, this Court must decide whether the Court of Claims erred
when it concluded that Maples failed to demonstrate that the “new evidence” provided by Murphy
actually resulted in Maples’s conviction and sentence being vacated and his charges being
dismissed, as required by the WICA. Because Maples cannot demonstrate this, we affirm.

                                 II. STANDARDS OF REVIEW

       “We review the interpretation of the WICA de novo.” Maples IV, 507 Mich at 461.

       The role of this Court in interpreting statutory language is to ascertain the legislative
       intent that may reasonably be inferred from the words in a statute. The focus of our
       analysis must be the statute’s express language, which offers the most reliable
       evidence of the Legislature’s intent. When the statutory language is clear and
       unambiguous, judicial construction is limited to enforcement of the statute as
       written. [Sanford v Michigan, 506 Mich 10, 14-15; 954 NW2d 82 (2020) (quotation
       marks and citations omitted).]

       We also review de novo issues of law, Albitus v Greektown Casino, LLC, ___ Mich App
___, ___; ___ NW2d ___ (2021) (Docket No. 356188); slip op at 3, and a trial court’s decision on
a motion for summary disposition, El-Khalil v Oakwood Healthcare, Inc, 504 Mich 152, 159; 934
NW2d 665 (2019).

               A motion under MCR 2.116(C)(10) . . . tests the factual sufficiency of a
       claim. When considering such a motion, a trial court must consider all evidence
       submitted by the parties in the light most favorable to the party opposing the
       motion. A motion under MCR 2.116(C)(10) may only be granted when there is no
       genuine issue of material fact. A genuine issue of material fact exists when the
       record leaves open an issue upon which reasonable minds might differ. [Id. at 160
       (quotation marks, citations, and emphasis omitted).]

                                          III. ANALYSIS

       We conclude that summary disposition was proper because there was not a genuine issue
of material fact as to whether the “new evidence” resulted in Maples’s conviction and sentence
being vacated and his charges being dismissed.

      “The WICA waives sovereign immunity and creates a cause of action for certain people
wrongfully imprisoned by the state of Michigan.” Sanford, 506 Mich at 13. In construing the Act,

       we must keep in mind that the WICA does not broadly direct courts to make those
       who were wrongfully imprisoned whole. Indeed, no amount of compensation could
       sufficiently remedy the deprivation of liberty suffered by those entitled to
       compensation under the WICA. But, as a matter of public policy, the Legislature


                                                 -4-
       has waived its sovereign immunity to provide a defined class of wrongfully
       imprisoned people a path to limited compensation. It is the exclusive province of
       the Legislature to define when and to what extent the state of Michigan relinquishes
       its sovereign immunity. [Id. at 17.]

      The principal statutory provision at issue in this case is § 5(1) of the WICA, MCL
691.1755(1), which provides:

               In an action under this act, the plaintiff is entitled to judgment in the
       plaintiff’s favor if the plaintiff proves all of the following by clear and convincing
       evidence:

               (a) The plaintiff was convicted of 1 or more crimes under the law of this
       state, was sentenced to a term of imprisonment in a state correctional facility for
       the crime or crimes, and served at least part of the sentence.

               (b) The plaintiff’s judgment of conviction was reversed or vacated and
       either the charges were dismissed or the plaintiff was determined on retrial to be
       not guilty. . . .

              (c) New evidence demonstrates that the plaintiff did not perpetrate the crime
       and was not an accomplice or accessory to the acts that were the basis of the
       conviction, results in the reversal or vacation of the charges in the judgment of
       conviction or a gubernatorial pardon, and results in either dismissal of all of the
       charges or a finding of not guilty on all of the charges on retrial.

       This case concerns our interpretation of paragraph (c). Specifically, we question whether
Maples demonstrated that the “new evidence”—Murphy’s testimony attesting Maples’s
innocence—“result[ed] in” Maples’s conviction being vacated and his charges being dismissed.
The only relevant evidence concerning this issue is Murphy’s testimony regarding Maples’s
innocence. In other words, the “new evidence” for purposes of Maples’s WICA claim was
Murphy’s testimony. Our Legislature did not define the phrase “results in” for purposes of the
WICA. Therefore, it is proper for us to consult a dictionary for guidance. Halloran v Bhan, 470
Mich 572, 578; 683 NW2d 129 (2004).

        Merriam-Webster’s Collegiate Dictionary (11th ed) defines “result” as “something that
results as a consequence[.]” “Result” is defined by Random House Webster’s College Dictionary
(1997) as: “1. to arise or proceed as a consequence of actions, premises, etc.; be the outcome. 2. to
end in a specified manner or thing.” Our Supreme Court similarly defined the word “result” in
Robinson v Detroit, 462 Mich 439, 456; 613 NW2d 307 (2000) (“To occur or exist as a
consequence of a particular cause[;] To end in a particular way [;] The consequence of a particular
action, operation or course; outcome.”) (Quotation marks and citation omitted.)

        In deciding whether the vacatur of Maples’s conviction and sentence was “a consequence”
of the “new evidence,” we find it helpful to consult caselaw that has interpreted the word “result,”
albeit in a different context. In People v Wood, 276 Mich App 669, 670; 741 NW2d 574 (2007),
the defendant was convicted of fleeing and eluding, MCL 257.602a, after the defendant attempted
to elude the police by driving at a high rate of speed following an attempted traffic stop. The


                                                -5-
police vehicle that was pursuing the defendant “spun out of control and hit a tree” “[w]hile
attempting to navigate an S-curve,” and one of the police officers who was in the vehicle died. Id.
The defendant argued on appeal that there was insufficient evidence to support his conviction
because the officer’s death resulted from “the officer’s loss of control of his own vehicle during
the pursuit,” not from the defendant’s actions. Id. at 671.

         The Wood Court first consulted the Random House Webster’s College Dictionary (1997)
to define “result” and then noted the dictionary definition of “result” outlined in Robinson. Id. at
671-672. After doing so, the Wood Court reasoned that the Legislature’s use of the phrase “results
in,” as opposed to “causes,” in the fleeing and eluding statute establishes that “[t]he only causation
required by the statutory language is factual causation. . . .” Id. at 676. The Wood Court then
indicated that the relevant inquiry was whether “but for [the] defendant’s fleeing and eluding,
would the officer’s death have occurred?” Id. The Wood Court concluded that the evidence
established that “the officer’s death would not have occurred absent [the] defendant’s fleeing and
eluding, i.e., the police officer would not have lost control of his vehicle during the pursuit of the
fleeing defendant[.]” Id. Because factual causation existed, the Wood Court upheld the
defendant’s conviction. Id.

       Like the Court in Wood, we conclude that the phrase “results in” requires factual causation
under the WICA. Put differently, new evidence results in the vacatur of a conviction when the
new evidence is the “but for” cause of the vacatur. In making this analysis, courts should ask:
“Would the conviction have been overturned, ‘but for’ the new evidence?”

      Having defined the analytical process, we turn to whether the new evidence provided by
Murphy was the factual, or but for, cause of the dismissal of Maples’s conviction. This
examination requires a close reading of Maples I and II.

        Maples’s conviction was vacated because the U.S. Court of Appeals for the Sixth Circuit
concluded that Maples was deprived of effective assistance of counsel. Specifically, the Maples I
court concluded that trial counsel provided deficient advice when he erroneously advised Maples
that his guilty plea would not preclude him from appealing his speedy-trial claim. Maples I, 340
F3d at 439. The Maples I court also concluded that Maples had “on the surface” satisfied that he
was prejudiced by his trial counsel’s erroneous advice because Maples had asserted that he would
not have pleaded guilty had he known that he could not appeal his Sixth Amendment speedy-trial
claim. Id. at 439-440. The Maples I court remanded the issue of prejudice to the federal district
court to decide one issue: whether, as part of Maples’s ineffective-assistance-of-counsel claim, his
waived speedy-trial claim had merit. Id. at 440-441. After remand, the Maples II court concluded
that Maples was prejudiced because his speedy-trial claim had merit. Maples II, 427 F3d at 1033-
1034. The Maples II court considered Murphy’s new evidence within the speedy-trial context. Id.
at 1034.

        Claims of violation of the right to a speedy trial are evaluated on the basis of four factors
(the “Barker factors”): (1) the length of the delay, (2) the reason for delay, (3) the defendant’s
assertion of the right, and (4) the prejudice to the defendant. Barker v Wingo, 407 US 514, 530;
92 S Ct 2182; 33 L Ed 2d 101 (1972). None of these factors is “either a necessary or sufficient
condition to the finding of a deprivation of the right of speedy trial.” Id. at 533. Instead, these are



                                                 -6-
“related factors and must be considered together with such other circumstances as may be
relevant.” Id.

        Regarding prejudice, the fourth factor, there are two types—actual or presumptive. At
issue in this case is actual prejudice.1 Courts are directed to consider three interests when
considering whether a defendant suffered actual prejudice (the “prejudice interests”). Id. at 532.
These include: (1) whether the defendant was subject to “oppressive pretrial incarceration,” (2) the
amount of “anxiety and concern” suffered by the defendant, and (3) the possibility the defense was
impaired. Id. “Of these, the most serious is the last, because the inability of a defendant adequately
to prepare his case skews the fairness of the entire system. If witnesses die or disappear during a
delay, the prejudice is obvious.” Id.

        The Maples II court concluded that all of the Barker factors weighed in favor of Maples.
Maples II, 427 F3d at 1034. Regarding the first Barker factor, length of the delay, the court noted
this factor was not at issue because “[t]he Respondent does not dispute that this period [of the
delay] meets the ‘uncommonly long’ standard.” Id. at 1026. With respect to the second Barker
factor, the court stated: “While [Maples] may be held responsible for some minimal part of the
nine-month period before July 1994, when the twenty-five months are considered as a whole, the
reason-for-delay factor tips strongly in [Maples’s] favor.” Id. at 1029. The court further found
the third Barker factor—assertion of the right to speedy trial—weighed “strongly” in Maples’s
favor, “given how vigorously [Maples] asserted his right [to speedy trial] over the course of months
from April 1994 to September 1995 . . . .” Id. at 1030.

       After establishing the first three Barker factors favored Maples, the Maples II court
considered Barker’s fourth factor, whether Maples suffered prejudice from the delay. Id. The
Maples II court clarified two circumstances to support its conclusion that Maples was indeed
prejudiced by the delay. The first circumstance was Maples’s inability to contact Roberts in
advance of his trial. Although the Maples II court concluded Maples had not presented the
“strongest evidence” showing Roberts would have appeared to testify on his behalf, the court
nonetheless concluded Maples suffered prejudice in this regard. Id. at 1033.

       The second circumstance the Maples II court considered under the Barker prejudice factor
was Murphy’s exculpatory evidence. Id. at 1033-1034. The court concluded that the delay
rendered Murphy unavailable to testify on behalf of Maples at his trial. Id. “Murphy was
unavailable because his plea agreement required that he not testify on behalf of Maples[.]” Id. at
1033. The Maples II court noted that Murphy “gave testimony that favored [Maples] . . . on



1
  Generally, in Michigan, prejudice is presumed when a delay is greater than 18 months. People
v Rivera, 301 Mich App 188, 193; 835 NW2d 464 (2013). And, courts need only consider whether
a defendant suffered actual prejudice when the delay is less than this time. People v Collins, 388
Mich 680, 695; 202 NW2d 769 (1972). Though the Maples II court determined Maples endured
“a delay of 25 months, 22-24 months of which can be attributed to the state,” the court specifically
declined to consider whether presumptive prejudice was present in this case. Maples II, 427 F3d
at 1031.



                                                 -7-
February 24, 1994”2 and that Maples “was prepared to go to trial long before co-defendant Murphy
entered a plea—and plea negotiations—prohibiting him from testifying on behalf of Maples.” Id.
at 1034. The Maples II court ultimately concluded that the prejudice interests favored Maples and
therefore, Maples was prejudiced by the delay. Id.

        In resolving whether Murphy’s testimony “resulted in” the vacatur of Maples’s conviction
and sentence, we emphasize the minor role Murphy’s testimony played in relation to the overall
speedy-trial analysis. Murphy’s testimony was only one of two considerations the Maples II court
made with respect to the third prejudice interest, that is whether Maples’s defense was impaired
by the delay. Id. at 1033-1034. Impairment to the defense is one of three considerations in
determining whether a defendant suffered prejudice from a delay.3 Barker, 407 US at 532. And,
prejudice is one of the four Barker factors courts must examine when determining whether a
defendant’s speedy-trial rights were violated. Id. at 530. And further stretching the causal
connection, the Barker factors are subject to a balancing test and no Barker factor is “a necessary
or sufficient condition to the finding of a deprivation of the right of speedy trial.” Barker, 407 US
at 533. Thus, Murphy’s testimony was merely a consideration supporting a factor within another
factor that the Maples II court balanced with the remaining Barker factors to ultimately conclude
that Maples’s speedy-trial claim was meritorious.

        Therefore, we ask ourselves whether, “but for” the small contribution of Murphy’s
testimony, would Maples’s conviction have been vacated? Considering Maples’s considerable
evidentiary burden, we conclude Murphy’s testimony was not the but-for cause of the vacatur.
Again, an individual must prove by “clear and convincing evidence” they are entitled to WICA
relief. MCL 691.1755(1). Clear and convincing evidence is “evidence so clear, direct and weighty
and convincing as to enable [the factfinder] to come to a clear conviction, without hesitancy, of
the truth of the precise facts in issue.” Kefgen v Davidson, 241 Mich App 611, 625; 617 NW2d
351 (2000) (citation omitted). In this case, Maples does not present “evidence so clear, direct and
weighty” demonstrating Murphy’s testimony “resulted in” the vacatur of his conviction. The
emphatic way the Maples II court explained Maples’s satisfaction of the first three Barker factors,
coupled with the relatively small role Murphy’s testimony played in the speedy-trial analysis,
further supports our conclusion that Maples has failed to show clear and convincing evidence that
Murphy’s testimony was the but-for cause of the vacatur. Therefore, Murphy’s testimony did not
“result in” the dismissal of charges against Maples.

        Moreover, even if we were to follow Maples’s lead and read Maples II more broadly with
respect to Murphy’s testimony, we still would not be able to conclude that the loss of that testimony
is what resulted in Maples’s habeas relief. The court did, indeed, declare at one point, “It is
undisputed that Murphy’s unavailability hurt [Maples], as Murphy’s testimony would have
absolved [Maples] of any guilt.” Maples II, 427 F3d at 1033. (We read into this latter statement
the phrase, “if credited by the fact-finder,” as it is clear that the Sixth Circuit was not passing on
the credibility and sufficiency of the Murphy evidence in terms of actual innocence.). Thus, it is


2
    Trial was originally scheduled to commence in October 1993. Maples II, 427 F3d at 1023.
3
 We acknowledge Barker’s recognition that this is “the most serious” of the prejudice interests.
Barker, 407 US at 532.


                                                 -8-
possible that Murphy’s testimony weighed more heavily on the Sixth Circuit than a plain reading
of its opinion otherwise suggests.

         But, this is nothing more than suspicion built on conjecture. As already explained, the
Maples II court made clear that other factors weighed heavily in favor of a speedy-trial violation.
All but two facts that the Maples II court relied on had nothing to do with the guilt or innocence
of Maples, and compensating the innocent is the whole point of the WICA. This highlights the
inherent difficulty with isolating a decisive fact or circumstance under an open-ended, weigh-the-
factors balancing test like the one from Barker. Unless a court makes clear as part of its analysis
that, within the array of relevant facts and circumstances, one particular fact or circumstance was
critical or decisive, it will be conceptually difficult, if not impossible, to identify but-for causation
in this type of situation. Such is the case here. In the final analysis, there is simply no principled
way to conclude that, by clear and convincing evidence, the Sixth Circuit’s grant of habeas relief
was a result of Murphy’s testimony.

       Additionally, Maples cannot establish that the “new evidence resulted in either the
dismissal of the charges or in an acquittal of all the charges on retrial.” See Maples IV, 507 Mich
at 468. While the dismissal of criminal charges is the remedy for a speedy-trial violation, Strunk
v United States, 412 US 434, 434; 93 S Ct 2260; 37 L Ed 2d 56 (1973), for the reasons already
discussed, it cannot be said that but for the “new evidence” Maples’s speedy-trial claim would
have failed. Summary disposition in favor of the State of Michigan was proper.

        Affirmed.



                                                                /s/ Thomas C. Cameron
                                                                /s/ Brock A. Swartzle
                                                                /s/ Mark J. Cavanagh




                                                  -9-